MEMORANDUM **
Antolin Andrews, a California state prisoner, appeals pro se the district courts denial of his request to proceed in forma pauperis (“IFP”) in his civil rights action. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review the denial of leave to proceed IFP for abuse of discretion, O’Loughlin v. Doe, 920 F.2d 614, 616 (9th Cir.1990), and we affirm.
Because Andrews failed to provide the court with a certified copy of his prison trust fund account statement for the 6-month period immediately preceding the filing of his complaint, from the appropriate official of each prison at which he was confined, the district court did not abuse its discretion by denying his request for IFP. See 28 U.S.C. § 1915(a)(2); O’Loughlin, 920 F.2d at 616.
Andrews’ remaining contentions lack merit.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.